MEMORANDUM***
Obdulia Resendiz Yepez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of an immigration judge’s denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, 8 C.F.R. § 1003.3(c)(1), and deny the petition for review.
The BIA did not abuse its discretion in denying Yepez’s motion to file an untimely appeal brief, as Yepez did not meet the requirements for establishing ineffective assistance of counsel enumerated in Matter of Lozada, 1988 WL 235454, 19 I. & N. Dec. 637 (BIA 1988). See Reyes v. Ashcroft, 358 F.3d 592, 598-99 (9th Cir.2004) (upholding BIA’s denial of a motion for failure to comply with the Lozada requirements, where alien did not provide sufficient evidence of the representation agreement and failed to notify the representative of the allegations against him).
Because Yepez failed to comply with the Lozada requirements for establishing ineffective assistance of counsel, her due process claim also fails. See id. at 596.
Yepez’s remaining contentions lack merit.
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.